Beasley, Judge,
concurring specially.
I concur in Divisions 1 (a), 2 and 3.
I concur in Division 1 (b) because the defendant participated in the framing of the answers and, when the court repeated the answers which it intended to give to the jury and asked if defendant had any objection, none was voiced. Furthermore, the issue of whether the answers to the first two questions were burden-shifting is raised for the first time on appeal, which is too late. Nicely v. State, 197 Ga. App. 206, 207 (3) (397 SE2d 630) (1990); Anthony v. State, 197 Ga. App. 297, 299 (3) (398 SE2d 580) (1990). See Foshee v. State, 256 Ga. 555, 556 (2) (350 SE2d 416) (1986). Not even new grounds can be raised on appeal. Hoover v. State, 198 Ga. App. 481, 482 (3) (402 SE2d 92) (1991); Bailey v. State, 198 Ga. App. 632, 633 (1) (402 SE2d 363) (1991). The instructions were not such as are accommodated by OCGA § 5-5-24 (c) because they do not shift the burden of proof.
Division 1 (c) addresses defendant’s third enumeration, that the court erred in reopening the evidence and submitting the video and in denying a mistrial. After the answers to the jury’s three questions had been framed, defendant indicated no objection even to the answer to the third question, that the tape is available and that if the jury wanted to see it, to let the court know. Before the jury returned, the court advised defendant that if the evidence were reopened to see the tape, the court would reopen the evidence and allow defendant to put up other evidence if he desired to do so. No objection was made to this plan. Then after the tape was shown and a motion for mistrial, made on the ground that prejudicial material was contained in it, was denied, defendant did not seek to put up any other evidence. Because of this context, I concur with the majority.